Citation Nr: 1300118	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  05-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for bilateral pes planus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran had active military service from January 1998 to August 2001.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted entitlement to a separate 10 percent evaluation for bilateral pes planus, effective August 2, 2001.  

By way of procedural background, an August 2001 rating decision by the RO in San Diego, California, granted service connection for migraine headaches and bilateral pes planus valgus with bilateral ankle pain.  Each disability was assigned a 10 percent evaluation, effective August 2, 2001.  In a December 2003 rating decision, the RO in Oakland, California, declined to increase the 10 percent ratings assigned for the Veteran's service-connected migraine headaches and bilateral pes planus with ankle sprain.  Subsequently, the Veteran moved, and his claims file was transferred to the jurisdiction of the RO in St. Petersburg, Florida.  In an October 2007 rating decision, the RO in St. Petersburg, Florida granted a 30 percent evaluation for the Veteran's migraine headache disability, effective from May 2002.  A December 2007 rating decision, awarded separate 10 percent evaluation for bilateral pes planus.  

In a May 2009 decision, the Board denied the Veteran's claim for ratings in excess of 10 percent for right and left ankle sprains and bilateral pes planus, and a rating in excess of 30 percent for migraine headaches.

The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court affirmed the portion of the Board's decision that denied ratings in excess of 10 percent for right and left ankle sprains and in excess of 30 percent for migraine headaches.  At the same time, the Court vacated the portion of the May 2009 Board decision that denied a rating in excess of 10 percent for bilateral pes planus, finding that the Board failed to adequately discuss whether the Veteran's pronation entitled her to a higher disability rating.  The matter was remanded to the Board.  Prior to addressing the claim on the merits, in March 2012, the Board remanded the claim for further development.  Development has been completed and the matter is once again before the Board. 

In correspondence dated in August 2008, the Veteran's representative directed the Board's attention to "the [V]eteran's contentions as stated on VA Form 9 indicating a desire to appear before the BVA Travel Board to state his/her contentions." However, a review of the claims file revealed that on her Form 9, the Veteran specifically checked that she did not want a BVA hearing.  There is no other evidence in the claims file suggesting any Board hearing request.  Inasmuch as this case, in part, is being remanded, the Veteran and her representative will have an opportunity to make a hearing request, if the Veteran so desires 

The issues of entitlement to increased ratings for migraines and bilateral ankle disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 30 percent for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

For the period beginning August 2, 2001, the Veteran's bilateral flat feet have been manifested by objective evidence of marked deformity (pronation) with pain on manipulation and use as well as swelling on use, but absent characteristic callosities, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation; this disability more nearly approximates the criteria for severe bilateral flatfoot disability. 


CONCLUSION OF LAW

Effective August 2, 2001, the criteria for a 30 percent rating for bilateral pes planus disability have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.71a, DC 5276 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent letters letter in November 2002, August 2003, and March 2006 that fully addressed all notice elements and was sent prior to the December 2007 rating decision in which the RO assigned a separate initial 10 percent disability rating for bilateral pes planus, effective August 2, 2001.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the December 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records (STRs) and post service treatment records have been secured.  She was afforded VA examinations in August 2003, November 2007, and April 2012.  For the purpose of this decision, the Board finds that the examinations were adequate to adjudicate the matter on appeal and there has been substantial compliance with the instructions in the March 2012 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is granting entitlement to an initial 30 percent rating for bilateral pes planus in the decision below; however, as there are outstanding medical records which may support a rating in excess of 30 percent, that portion of the Veteran's claim will be addressed in the remand below.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an increased 30 percent rating.

II.  Legal Criteria

The Veteran seeks a higher overall disability evaluation for her service-connected bilateral pes planus.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Particularly, in the appeal for bilateral pes planus that concerns the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board again notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, and that the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

Service connection for bilateral pes planus was initially evaluated with the Veteran's service connected right and left ankle sprain.  In a December 2007 rating decision, effective August 2001, bilateral pes planus was assigned a separate 10 percent evaluation under DC 5276. 

Under Code 5276, pes planus (unilateral or bilateral) warrants a 10 percent rating if moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 20 percent rating if unilateral, and a 30 percent rating if bilateral.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants a 30 percent rating if unilateral, and a 50 percent rating if bilateral.  38 C.F.R. § 4.71a. 

The Board acknowledges that Diagnostic Code 5276 does not employ successive rating criteria.  In other words, it is entirely possible for an individual to have all the criteria for a 30 percent disability rating without having most of the criteria for a 10 percent disability rating.  Therefore, an assessment under 38 C.F.R. § 4.7 is essential to any rating under that code.  See Wallace v. Shinseki, 2010 WL 4351734 (Vet. App. 2010).  The Board also notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all of the manifestations that are listed be shown.  See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).

On July 2001 VA examination, the Veteran reported a history of swelling and pain with problems standing and not being able to run for a prolonged period of time.  She also reported that she sometimes had "stiffness" in her feet, bilaterally.  She has used orthotics; however, she still had pain on the arch of her foot with running.  Physical examination showed that almost the entire arch was lost upon weight bearing with mild valgus (outward angulation) deformity.  There was no point tenderness, effusion or erythema.  The diagnosis was bilateral pes planus valgus, with the additional dysfunction of fatigability upon prolonged standing, running or performing contact sports.  

VA treatment records from the San Diego Health Care System included an August 2001 x-ray report that showed mild to moderate foot sag and minimal pes planus deformity.  A September 2001 record revealed mild tenderness over the lateral malleolus/talofibular joint and pes planus with pain on inversion.  The Veteran was fitted with arch supports.  In December 2001, there was bilateral lateral midfoot prominence that was nontender to palpation.  An April 2002 physical therapy evaluation revealed minimal edema of the bilateral feet and bilateral pes planus with collapsed arches.  In January 2004, an examination of the feet revealed planus-valgus and pain was elicited in the sinus tarsi on the right foot with slight edema and increased temperature.

On August 2003 VA examination, the examiner noted that there was no flat footedness (pes planus) or valgus deformities of the os calcis.  The VA examiner stated there was normal 15 degrees of valgus angulation of both os calcis. 

Treatment records from the Biloxi VA Medical Center (VAMC) included a February 2007 physical therapy consult that revealed tenderness to palpation of the anterolateral part of the foot, bilaterally, which corresponded to the location of the anterior talofibular ligament.  July and August 2007 records noted that the Veteran's prior orthotics were worn out.  She reported pain and tenderness along the arches to the heel.  On examination, there was a positive "pop along the medial arch of the affected foot to Calcaneal tubercle" with 'hallux maximally dorsiflexed."  No deformities were seen.  The assessment included plantar fasciitis, bilateral lower extremity edema, and overpronation syndrome.    

On November 2007 VA examination, in regards to her feet, the Veteran reported pain, stiffness and weakness associated with standing for longer than 10 minutes. With walking, pain began at 100 meters and she must stop within one mile of walking.  She reported that the inserts helped her.  Physical examination revealed that the Patellar and Achilles tendons were 1+, bilaterally.  There was no noted hypertrophy or atrophy.  Tenderness was noted on both sides of the forefoot.  There was equal sensation to pinprick and light touch.  Toe-walk was done with pronation and heel-walk was done with pain.  Pes planus was noted with 20 degrees pronation (inward turning).  The Veteran had no Achilles misalignment, calluses, hammertoes, tissue loss, edema or erythema or unusual shoe wear.  The examiner noted that additional limitation due to flare-ups could not be determined without speculation.  No other deformities or instability was found.  The diagnosis was bilateral congenital pes planus and hyperpronation with ankle symptomatology, but no objective instability.  She was also diagnosed with calcaneal spurs. 

November 2007 X-rays of the feet revealed normal feet.  The Veteran's history was reported as foot pain that improved in the past with "arch supports".  

Treatment records from Pensacola Outpatient Clinic (VA Gulf Coast Health Care System) showed that the Veteran underwent physical therapy beginning in December 2008 for her ankles, but that she also had complaints of foot pain.  In September 2009, she was seen for an uncomfortable feeling on the arch of her foot.  In January 2010, she underwent an evaluation for custom fit orthotics and was issued shoes in February and December 2010. 

In a May 2010 statement, the Veteran reported that she had constant pain and swelling on the arch area of both feet, especially when walking.  She also had pronation and pain.  

In January 2011 she was seen for flatfoot with continued right arch pain.  In January 2012, she had complaints that her shoe inserts were not working and that her feet were bothering her.  A February 2012 X-ray revealed that in the non-weight-bearing position the arch appeared adequate, bilaterally.  She was also diagnosed with bilateral hallux valgus deformity, bilaterally.  

On April 24, 2012 VA examination, the Veteran was diagnosed with bilateral pes planus.  The Veteran reported that she currently wears bilateral shoe inserts, but she felt that they did not help her symptomology.  She reported bilateral dorsomedial foot pain that is achy and occurs daily.  Her daily pain was 5-6/10 that increased to 8.5/10 with flare-ups.  Her right foot would swell more often than her right foot.  Her foot pain increased with prolonged walking.  She never had foot surgery or injections and was not currently prescribed any medications for the foot condition.  She alternated applying heat and ice, which partially relieved the symptoms.  She denied hospitalization or bedrest related to her feet.  

The examiner reported that the Veteran's bilateral feet presented with pain on use.  There was not pain on manipulation, swelling on use, and characteristic calluses.  Her symptoms were not relieved by arch support.  There was not extreme tenderness of the plantar surface.  The examiner further noted she did not have decreased longitudinal arch height on weight bearing, objective evidence of marked deformity of the feet (pronation, abduction, etc.), marked pronation of the foot, or weight bearing line that fell over or medial to the great toe.  There was no inward bowing of the Achilles tendon.  There was no deformity other than pes planus.  She used orthotics.  There was no functional impairment such that no effective function remained.  X-rays revealed that the right arch was adequate, but the left arch showed a tendency towards pes planus.  There was no evidence of arthritis.  

A May 2012 podiatry note included an assessment of flat feet for which new shoe gear was ordered.  

In November 2012, correspondence, the Veteran reported that she was issued the latest arch supports in November 2012.  She also indicated that she experienced swelling on use, pain under manipulation and extreme tenderness of the plantar surface without any specific regularity, which may be why she did not exhibit these conditions during her examination.  She also indicated that she had decreased longitudinal arch height on with bearing, and that her arch went very low with walking or stepping.  

Again, the Board notes that while the Veteran's bilateral pes planus were initially considered as part of her bilateral ankle disabilities, her bilateral ankle disabilities have been assigned separate disability evaluations that were the subject of a prior Board decision in May 2009 and are not currently before the Board.  Therefore, symptoms associated with the Veteran's bilateral ankle disabilities may not be considered in rating her pes planus. 

In the July 2011 Memorandum Decision, the Court found the Board previously failed to discuss why the Veteran's pronation of 20 degrees as shown on VA examination did not present a disability picture that more nearly approximated a 30 percent disability rating for pes planus, especially where the Diagnostic Code cites "pronation" as an example of a "marked deformity", whereas, the 10 percent disability rating did not contemplate pronation.  38 C.F.R. § 4.71a, Code 5276.  The Court added that the Veteran's pronation could warrant a 30 percent disability raring since "it is not expected ... that all cased will show all the findings specified in [the applicable [Code]]." 38 C.F.R. § 4.21 (2012).  Rather the higher evaluation should be assigned if the "disability picture more nearly approximates the criteria required for that rating." 38 C.F.R. § 4.7(2012).  

Applying the criteria to the facts of this case, the Board finds that the criteria for a 30 percent rating for bilateral flatfoot have been met for the entire appeal period.  In this respect, the credible lay and medical evidence shows that the Veteran's bilateral flat feet disability has been manifested by objective evidence of marked deformity (pronation) with pain on manipulation and use as well as swelling on use; this disability more nearly approximates the criteria for severe bilateral flatfoot disability. 

In particular, on November 2007 VA examination, tenderness was noted on both sides of the forefoot, toe-walk was done with pronation, heel-walk done with pain, and pes planus was noted with 20 degrees pronation (inward turning).  Additionally, in September 2001 pain was noted on inversion.  An April 2002 VA treatment revealed edema in the bilateral feet.  In January 2004 pain was elicited in the sinus tarsi on the right foot with slight edema and increased temperature.  In February 2007, there was tenderness to palpation of the anterolateral part of the foot, bilaterally.  In January 2011 she was seen for flatfoot with continued right arch pain.  

Furthermore, the Veteran's statements consistently indicate that she experiences increased and significant pain in both her feet that is accentuated by use.  On July 2001 VA examination, she reported a history of swelling and pain with problems standing and not being able to run for a prolonged period of time.  She was diagnosed with bilateral pes planus valgus, with the additional dysfunction of fatigability.  At the time of her November 2007 VA examination, she reported pain, stiffness and weakness, in which there was objective evidence of pain, tenderness, and 20 degrees pronation.  In a May 2010 statement, she state that she had constant pain and swelling on the arch area of both feet, especially when walking as well as pronation.  On April 2012 VA examination, she reported bilateral dorsomedial foot pain that is achy and occurred daily, with increased pain with flare-ups and walking.  She also reported that she sometimes had swelling.  Overall, the Veteran's written submissions and comments to examiners provide evidence in support of a claim for a higher initial rating, as they include lay descriptions of pain on manipulation and use and swelling of the feet.  The Veteran's descriptions of pain on use with occasional swelling are deemed credible and consistent with the entire evidentiary record.

The Board notes that while some symptoms, such as pain and tenderness along the arches to the heel and swelling, might be associated more with the Veteran's plantar fasciitis or calcaneal spurs (see July and August 2007 VA treatment records and November 2007 VA examination report), all of these symptoms may still be ascribed to the Veteran's flat foot disorder in this case because medical evidence found in the file has not divided the symptomatology among various disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  Therefore, the factors noted herein tend to support a 30 percent rating under Diagnostic Code 5276.

While one of the symptoms associated with severe pes planus, characteristic callosities, is not shown, the Board finds that the disability picture nonetheless reasonably reflects severe pes planus under the schedular criteria.  Notably, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that rating criteria provide guidance as to the severity of symptoms contemplated for each rating and they are not all-encompassing or an exhaustive list.  Therefore, extending the Veteran the benefit of the doubt as directed by 38 C.F.R. § 4.3, the Board concludes that her bilateral pes planus warrants a 30 percent rating.

In light of the above, the Board reconciles the varying clinical descriptions in a light most favorable to the Veteran and finds that her bilateral foot disability more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5276 due to objective evidence of marked deformity (pronation) and pain on manipulation and use, bilaterally, and swelling, as well as the Veteran's credible statements regarding pain on use and swelling.  This rating also contemplates the Veteran's report of functional impairment on use of the feet.  38 C.F.R. §§ 4.40 and 4.45.  Thus, an initial 30 percent disability rating is warranted throughout the appeal period.

In regards to whether a higher (50 percent) schedular rating might be warranted for the Veteran's flat feet, this is addressed in the remand portion of the decision below.  

III.  Extra-Schedular Considerations

The Board has also considered whether the Veteran's bilateral pes planus disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted. 

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although in her November 2004 notice of disagreement, the Veteran indicated that she was not presently working, this was due to being laid-off as a veterinarian technician and not a result of her service-connected disabilities.  Throughout the record, it has not been suggested that her bilateral pes planus disability precludes her employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 


ORDER

Entitlement to an increased initial rating of 30 percent for bilateral pes planus, effective August 2, 2001, is granted, to this extent only, subject to the laws and regulations controlling the award of monetary benefits. 


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994). 

In a May 2010 statement, the Veteran reported that she "had another incident with both of her ankles, including bruises" and was treated at Sacred Heart Hospital in December 2008.  While the Veteran referenced these records in relation to her bilateral ankle claims, a review of the record reveals that the Veteran was previously treated at Sacred Hospital in May 2008 as result of tripping in which both her right ankle and foot were evaluated.  As the December 2008 Sacred Heart emergency room records may include an evaluation of the Veteran's feet in conjunction with an injury they are relevant and should be obtained.  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2); see also 38 C.F.R. § 3.159(c)(1) (2012).

It appears that pertinent medical evidence may have been overlooked in the October 2010 supplemental statement of the case (SSOC) and additional medical evidence remains outstanding.  In the October 2012 SSOC, the AMC listed treatment records dated from December 2007 through July 27, 2012 from the Biloxi, Pensacola, and Mobile VA Medical Centers as evidence and reported that the Veteran had not received treatment for her condition since 2010.  In response, in a December 2012 statement, the Veteran indicated since 2010, she had been seen by her podiatrist at least twice.  A review of the Veteran's Virtual VA eFolder supports the Veteran's assertions and reflects that she sought treatment related to her bilateral pes planus at least four times since 2010.  See January 2011 and January, February, and May 2012 VA treatment records.  Additionally, she reported the she received arch supports as recently as November 2012.  As the Veteran has undergone additional VA treatment since the last VA treatment records dated in July 2012 have been obtained, updated records should be associated with the claims file or Virtual VA eFolder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  After development is completed, and if the benefit on appeal remains denied, the RO/AMC should issue an SSOC that includes consideration VA treatment records since 2010 and December 2008 treatment records from Sacred Heart Hospital.   




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for bilateral pes planus disability since July 2012 from the VA Gulf Coast Veterans Health Care System-VA Clinic in Pensacola, Florida and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claims, and she should be notified that she may submit the records herself.  All such notification must be documented in the claims file. 

If the VA Gulf Coast Veterans Health Care System medical records are electronically available in CAPRI. Follow current procedures to review and identify VHA medical records pertinent to the disability claims electronically available in CAPRI.

Upload to the Virtual VA eFolder the VHA medical records electronically available in CAPRI.

2.  Ask the Veteran to provide authorizations for VA to obtain records of any private treatment for her bilateral pes planus disability; including December 2008 treatment records from Sacred Heart Hospital.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claims, and she should be notified that she may submit the records herself.  All such notification must be documented in the claims file. 

3.  After completion of the above, the RO/AMC should review the expanded record, order any other additional development deemed necessary and readjudicate entitlement to a rating in excess of 30 percent for bilateral pes planus.  If the benefits sought are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case that includes consideration of relevant VA treatment records associated with the claims file since 2010 and December 2008 Sacred Heart Hospital treatment records and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


